            Case 1:20-cv-04419-ALC Document 31 Filed 11/13/20 Page 1 of 1



                                                                                    11/13/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHAIM FREUND,

                                   Plaintiff,
                                                               20-cv-04419 (ALC)
                       -against-
                                                               ORDER OF DISCONTINUANCE
 EQUIFAX INFORMATION SERVICES,
 LLC, ET AL.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled between

Plaintiff and Defendant Experian Information Solutions, Inc., it is hereby ORDERED that the

above-captioned action is discontinued without costs and without prejudice as to Defendant

Experian Information Solutions, Inc. to restoring the action to this Court’s calendar if the

application to restore the action is made within thirty (30) days.

SO ORDERED.

Dated:      November 13, 2020
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
